DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

ANNE GANNON, in her capacity as Palm Beach County Tax Collector, on
                 behalf of Palm Beach County,
                           Appellant,

                                    v.

  AIRBNB, INC., AIRBNB PAYMENTS, INC., HOMEAWAY.COM, INC.,
            HOMEAWAY, INC., and TRIPADVISOR, LLC,
                          Appellees.

                             No. 4D19-541

                            [March 25, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    James      Nutt,     Judge;    L.T.     Case     No.
502014CA000428XXXXMBAO.

   Philip M. Burlington and Adam Richardson of Burlington &
Rockenbach, P.A., West Palm Beach, and Louis M. Silber of Silber & Davis,
West Palm Beach, and Jeffrey M. Liggio and Olivia D. Liggio of Liggio Law,
P.A., West Palm Beach, for appellant.

   Nicole K. Atkinson, Kenneth Bell, and Amy S.L. Terwilleger of Gunster,
Yoakley & Stewart, P.A., West Palm Beach, and Craig S. Primis and Devin
Anderson of Kirkland & Ellis, LLP, Washington, D.C., and Jeffrey A.
Rossman of Freeborn & Peters LLP, Chicago, Illinois, for appellees.

DAMOORGIAN, J.

   Anne Gannon, in her capacity as Palm Beach County Tax Collector
(“Tax Collector”), appeals summary judgment entered in favor of Appellees,
Airbnb, Inc., Airbnb Payments, Inc., Homeaway.com, Inc., HomeAway,
Inc., and TripAdvisor, LLC (collectively “Companies”). The final judgment
determined that the Companies were not required to collect and remit the
Tourist Development Tax (“TDT”) to the Tax Collector as dealers. For the
reasons discussed below, we affirm.
   The Companies 1 each manage an online platform that permits property
owners or their agents (“Owners”) to list and advertise their properties for
short-term accommodations. Persons seeking accommodations (“Guests”)
can search the available listings and reserve a property that suits their
needs. The Companies provide a number of services to both the Owners
and Guests including advertising and listing properties, message systems,
and payment systems. Despite the Companies’ role in the transactions, it
is undisputed that none of the Companies have any possessory rights in
any of the properties listed nor are they a party to any of the agreements
between the Owners and Guests. Each Company clearly states this in its
Terms and Conditions.

    The Companies’ Terms and Conditions also provide that the Owners
appoint the Companies as their “Limited Payment Collection Agent” for the
sole purpose of collecting funds from the Guests and remitting it to the
Owners. Airbnb’s Terms and Conditions state, in relevant part, that
“[e]ach [Owner] collecting payment for services provided via the Airbnb
Platform . . . hereby appoints Airbnb Payments as the [Owner’s] payment
collection agent solely for the limited purpose of accepting funds from
[Guests] purchasing such services. . . . Airbnb Payments is responsible for
remitting the funds to the [Owners] in the manner described in these
Payment Terms.” TripAdvisor’s Terms and Conditions contain a similar
provision, stating that “[O]wners hereby appoint [TripAdvisor] as your
limited payment collection agent solely for the purpose of accepting funds
from [Guests] on Your behalf. . . . [TripAdvisor is] responsible for arranging
remittance of Your payment in the manner described in these Owner
Terms of Use.” 2

    The Tax Collector filed a complaint for declaratory relief against the
Companies, seeking a declaratory judgment that the Companies were
required to register as dealers and collect and remit the TDT pursuant to
sections 125.0104 and 212.0305, Florida Statutes. The question for the
trial court was who, under the current statutory scheme, was required to
collect and pay the TDT to the Tax Collector—the Companies or the
Owners? Concluding that the Owners were responsible to collect and pay
the tax because “dealers are limited to those engaged in the business of


1 Homeaway, Inc. and Airbnb Payments, Inc., do not operate platforms. Both
sides agree that Homeaway, Inc. was the former parent company of
Homeaway.com, Inc. but no longer exists due to a merger. Airbnb Payments, Inc.
is the payment processing company of Airbnb, Inc.
2 Homeaway, Inc. does not process payments received from Guests in the way

Airbnb, Inc. and TripAdvisor do. Rather, they use a third-party payment
processing company called YapStone.

                                      2
renting, not the business of servicing those in the business of renting,” the
trial court entered summary judgment in favor of the Companies. This
appeal follows.

   The standard of review for an order granting or denying a motion for
summary judgment is de novo. Volusia Cty. v. Aberdeen at Ormond Beach,
L.P., 760 So. 2d 126, 130 (Fla. 2000). Further, “[o]n appeal, this court
reviews a trial court’s application of a statute de novo.” Chackal v. Staples,
991 So. 2d 949, 953 (Fla. 4th DCA 2008).

   On appeal, the Tax Collector presents two arguments why the
Companies are required to collect and remit the TDT: (1) the Companies,
through their respective platform services, exercise a taxable privilege by
engaging in the business of renting, leasing, or letting short-term
accommodations; and (2) even if the Companies are not exercising a
taxable privilege, they are still required to register as dealers because they
receive payment on the Owners’ behalf. We disagree.

    Section 125.0104, Florida Statutes, allows participating counties to
levy and impose a tourist development tax, commonly known as a “bed
tax,” on the transient rental of rooms within its boundaries. The TDT
statute provides “that every person who rents, leases, or lets for
consideration any living quarters or accommodations . . . for a term of 6
months or less is exercising a privilege which is subject to taxation under
this section, unless such person rents, leases, or lets for consideration any
living quarters or accommodations which are exempt according to the
provisions of chapter 212.” § 125.0104(3)(a)(1), Fla. Stat. (2014). The TDT
statute further provides that the tax “shall be charged by the person
receiving the consideration for the lease or rental . . . .” § 125.0104(3)(f),
Fla. Stat. (2014).

   The citation to chapter 212 in the TDT statute is in reference to the
statewide Transient Rentals Tax (“TRT”) codified in section 212.03 of the
Florida statutes. Although the TRT statute is not at issue in the instant
case, the TDT statute incorporates provisions from the TRT and the two
statutes must therefore be read in pari materia to fully understand the
legislative intent and function of Florida’s transient rental taxation
statutes. See Alachua Cty. v. Expedia, Inc. (Alachua II), 175 So. 3d 730,
736 (Fla. 2015) (plurality opinion). The TRT statute, in turn, provides in
pertinent part, that “every person is exercising a taxable privilege who
engages in the business of renting, leasing, letting, or granting a license to
use any living quarters or sleeping or housekeeping accommodations in,
from, or a part of, or in connection with any hotel, apartment house,
roominghouse . . . .” § 212.03(1)(a), Fla. Stat. (2014).

                                      3
    With the applicable provisions of these statutes in mind, we address
the first issue of whether the Companies in the instant case are exercising
a taxable privilege so as to be subject to taxation under the TDT statute.
Our decision on this issue is guided by the holdings in Alachua II, 175 So.
3d at 737, and Alachua County v. Expedia, Inc. (Alachua I), 110 So. 3d 941,
946–47 (Fla. 1st DCA 2013). The Alachua cases involved online travel
companies, such as Expedia.com, which operated websites that allowed
customers to compare rates at various hotels, motels, and other providers
of transient housing (collectively “hotels”). Alachua II, 175 So. 3d at 732.
Much like the online platforms in the instant case, customers could then
make reservations and submit payment directly on the online travel
company’s website. Alachua I, 110 So. 3d at 942. The online travel
company would then charge the customers a fee for facilitating the
reservation transaction between the customer and hotel. Id. The issue in
the Alachua cases was whether the TDT applied to the entire amount
charged to the customer, including the service fee retained by the online
travel companies, or only the amount received by the hotels. Alachua II,
175 So. 3d at 731; Alachua I, 110 So. 3d at 942.

   In concluding that the TDT only applied to the amounts received by the
hotels, the First District held that the online travel companies were not
exercising a taxable privilege as contemplated under the TDT statute and,
thus, the amounts retained by the companies were not subject to taxation.
Alachua I, 110 So. 3d at 946–97. The court, after analyzing both the TDT
and TRT statutes, explained:

      To “rent, lease or let” in ordinary meaning denotes the
      granting of possessory or use rights in property. Inherent in
      that idea is the notion that one actually has sufficient control
      of the property to be entitled to grant possessory or use rights.
      Thus, the consideration received for the “lease or rental” is
      that amount received by the hotels for the use of their room,
      and not the mark-up profit retained by the [online travel
      companies] for facilitating the room reservation.
      ....
      The [online travel companies] are simply conduits through
      which consumers can compare hotels and rates and book a
      reservation at the chosen hotel. They do not grant possessory
      or use rights in hotel properties owned or operated by third-
      party hoteliers, as contemplated by the Tourist Development
      Tax enabling statute or the counties’ ordinances. In this role,
      the [online travel companies] collect the monies owed for the
      room, including taxes and fees, and pass on to the hotels the
      money for the room rental and the taxes on the price of the

                                     4
      room.     The consideration the [online travel companies]
      ultimately keep is not for the rental or lease, but for their
      service in facilitating the reservation.
Id. at 946.

   In the present case, similar to the online travel companies in Alachua,
the Companies do not own, possess, or have a leasehold interest to convey
in any of the properties listed on their online platforms. Rather, the
Companies are simply conduits through which customers can compare
properties and rates and book a reservation at the chosen property.
Applying the Supreme Court’s analysis in Alachua II to the present case
compels us to conclude that the Companies are not in the business of
renting, leasing, or letting transient accommodations as contemplated
under the TDT or TRT statutes and, consequently, are not subject to
taxation under those statutes.

    The Tax Collector maintains that the Alachua cases have no bearing on
the instant case because the issue at hand in those cases was strictly
whether the amounts retained by the online travel companies were subject
to taxation, not whether the online travel companies were engaged in a
taxable privilege. See Alachua II, 175 So. 3d at 735 (“[I]t is irrelevant to
the taxation issue at hand which actors are involved and what roles they
play in transactions for facilitating transient hotel room reservations.”).
We disagree. Although the only issue expressly addressed in those cases
was whether the TDT applied to the fees retained by the online travel
companies, by answering that question in the negative, the reviewing
courts necessarily had to first determine whether the online travel
companies were exercising the taxable privilege of renting, leasing, or
letting transient accommodations. It is only because the act of facilitating
room reservations did not qualify as exercising the taxable privilege that
the TDT did not apply to the amounts retained by the companies.

   We next address the Tax Collector’s alternative argument that, even if
the Companies are not engaged in the business of renting properties, they
nonetheless are required to register as dealers and collect and remit the
TDT to the taxing authority because they receive payments on the Owners’
behalf. In support thereof, the Tax Collector primarily relies on Palm
Beach County Ordinance 17-114(b) which provides in relevant part:

      The person receiving the lease or rental consideration (also
      referred to herein as the “dealer”) . . . shall receive, account
      for, and remit the tax to the tax collector (hereinafter the “tax


                                     5
      collector”), who shall be responsible for the collection of the
      tax from the dealer and the administration of the tax.

Palm Beach County., Fla., Code ch.17, art. III, § 17-114(b) (2013)
(emphasis added).

   The ordinance, in turn, originates from the TDT statute, which
provides that:

      The [TDT] shall be charged by the person receiving the
      consideration for such lease or rental . . . . The person
      receiving the consideration for such rental or lease shall
      receive, account for, and remit the tax to the Department of
      Revenue . . . . The same duties and privileges imposed by
      chapter 212 upon dealers . . . shall apply to and be binding
      upon all persons who are subject to the provisions of this
      section.

§ 125.0104(3)(f)–(g), Fla. Stat. (2014). The TRT statute, which must be
read in pari materia with the TDT statute, likewise provides “[t]he tax
provided for herein . . . shall be charged by the lessor or person receiving
the rent . . . . The same duties imposed by this chapter upon dealers . . .
shall apply to and be binding upon all persons . . . .” § 212.03(2), Fla.
Stat. (2014).

   Based on the above provisions, the Tax Collector argues that because
the Companies receive the consideration on the Owners’ behalf, they are
“dealers” and are required to collect and remit the TDT to the taxing
authority. We disagree. Chapter 212, which houses the TRT statute,
defines a dealer as “any person who leases, or grants a license to use,
occupy, or enter upon, living quarters, sleeping or housekeeping
accommodations in hotels, apartment houses, roominghouses, . . . [or] real
property . . . .” § 212.06(2)(j), Fla. Stat. (2014) (emphasis added). In other
words, a dealer is one who can grant a possessory interest in the property.
Based on our previous determination that the Companies are simply
conduits and do not have any possessory interests in the properties, the
Companies are not “dealers” as contemplated under the ordinance and the
TDT and TRT statutes. Rather, a “dealer” is the owner of the property, or
the owner’s agent, who ultimately receives the consideration.

   Citing to the provisions in the Companies’ terms of service regarding
the Owners appointing the Companies as their limited collection agents,
the Tax Collector argues that the Companies are the owners’ agents and
must therefore register as dealers and collect and remit the TDT to the

                                      6
taxing authority. In support of its argument, the Tax Collector relies on
Florida Administrative Code Rule 12A-1.061(9)(a). The Rule, which
implements the TRT, states:

      Except as provided in subsection (2), every person that rents,
      leases, lets, or grants a license to others to use any transient
      accommodation is required to register with the Department.
      Agents, representatives, or management companies that collect
      and receive rent as the owner’s representative are required to
      register as a dealer and collect and remit the applicable tax due
      on such rentals to the proper taxing authority.

Fla. Admin. Code. R. 12A-1.061(9)(a) (emphasis added).

   Although the Companies’ agreement with their Owners use the term
“agents” for the purpose of collecting funds, simply using the word “agent”
does not create an agency relationship if one does not exist. See Parker v.
Domino’s Pizza, Inc., 629 So. 2d 1026, 1027 (Fla. 4th DCA 1993) (“It is
clear that the nature and extent of the relationship of parties said to
occupy the status of principal and agent presents a question of fact, and
is not controlled by descriptive labels employed by the parties
themselves.”) (internal citations omitted). To the extent that an agency
relationship was created, the Terms and Conditions expressly created a
limited agency for the sole purpose of collecting funds from the Guests
before transferring the consideration to the Owners. The relationship did
not bestow on the Companies the power to act as the Owners’ agent for
purposes of exercising the taxable privilege of renting. See Stalley v.
Transitional Hosps. Corp. of Tampa, Inc., 44 So. 3d. 627, 630 (Fla. 2d DCA
2010) (“[T]he scope of the agent’s authority is limited to what the principal
has authorized the agent to do.”).

    The dissent argues that a plain reading of the TDT and TRT statutes,
ordinance, and rule compels us to find that someone other than one who
can grant a possessory interest may “receive” the consideration and, thus,
be required to collect and remit the TDT. We disagree. Such an
interpretation would implicate a number of intermediaries who “receive”
the consideration before the Owners, including credit card companies,
banks, etc. and require them to collect and remit the TDT. We are guided
by the words of Justice Scalia in Green v. Bock Laundry Machine Company
and find that “[w]e are confronted here with a statute which, if interpreted
literally, produces an absurd . . . result.” 490 U.S. 504, 527 (1981) (Scalia,
J., concurring); see also Vrchota Corp. v. Kelly, 42 So. 3d 319, 322 (Fla.
4th DCA 2010) (“The legislature is not presumed to enact statutes that
provide for absurd results. If some of the words of the statute, when

                                      7
viewed as one part of the whole statute or statutory scheme, would lead to
an unreasonable conclusion . . . then the words need not be given a literal
interpretation.”).

   For the foregoing reasons, we affirm.

   Affirmed.

LEVINE, C.J., concurs.
GROSS, J., dissents in part and concurs in part, with opinion.

GROSS, J., dissenting in part and concurring in part.

   I dissent in part because the texts of the applicable statutes, rule, and
ordinance impose upon appellees the obligation to collect the Tourist
Development Tax from their clients and remit it to the County.

   Central to this dissent is the Supreme Court’s recent decision—
Advisory Opinion to Governor Re: Implementation of Amendment 4, The
Voting Restoration Amendment, 45 Fla. L. Weekly S10 (Fla. Jan. 16, 2020).
There, in no uncertain terms, the Court announced the analytical
framework that applies to constitutional and statutory construction.

   In Advisory Opinion, for both constitutional and statutory
interpretation, the Supreme Court declared that a court ‘must examine the
actual language used in the’” text of the provision at issue. Id. at 513
(quoting Graham v. Haridopolos, 108 So. 2d 597, 603 (Fla. 2013)). “If that
language is clear, unambiguous, and addresses the matter at issue” then
a court’s “task is at an end.” Id.

   The Court rejected an interpretive approach that focuses on the
subjective intent of the drafters of a constitutional or statutory provision,
because that approach

      may be understood to shift the focus of interpretation from
      the text and its context to extraneous considerations. And
      such extraneous considerations can result in the judicial
      imposition of meaning that the text cannot bear, either
      through expansion or contraction of the meaning carried by
      the text. We therefore adhere to the “supremacy-of-text
      principle”: “The words of a governing text are of paramount
      concern, and what they convey, in their context, is what the
      text means.” Antonin Scalia & Bryan A. Garner, Reading Law:
      The Interpretation of Legal Texts 56 (2012).

                                     8
Id.

       The Applicable Statutes, Ordinances, and Regulations

   Section 125.0104 authorizes a county to collect a Tourist Development
Tax (“TDT”). Section 125.0104 provides who shall collect the tax and what
they shall do with it once collected:

      (3)(f) The tourist development tax shall be charged by the
      person receiving the consideration for the lease or rental,
      and it shall be collected from the lessee, tenant, or customer
      at the time of payment of the consideration for such lease or
      rental.
      (3)(g) The person receiving the consideration for such rental
      or lease shall receive, account for, and remit the tax to the
      Department of Revenue at the time and in the manner
      provided for persons who collect and remit taxes under s.
      212.03. The same duties and privileges imposed by
      chapter 212 upon dealers in tangible property, respecting
      the collection and remission of tax; the making of returns; the
      keeping of books, records, and accounts; and compliance with
      the rules of the Department of Revenue in the administration
      of that chapter shall apply to and be binding upon all
      persons who are subject to the provisions of this section.
      However, the Department of Revenue may authorize a
      quarterly return and payment when the tax remitted by the
      dealer for the preceding quarter did not exceed $25.

(Emphasis supplied). These statutory sections specify that the “person
receiving the consideration” for a lease or rental is responsible for
collecting the TDT and remitting it to the Department of Revenue.

  Consistent with these provisions of section 125.0104, Palm Beach
County Ordinance 17-114(b) provides:

      Collection and administration of tax. The person receiving
      the lease or rental consideration (also referred to herein as
      the “dealer”) for any period subsequent to December 31, 1992,
      shall receive, account for, and remit the tax to the Tax
      Collector (hereinafter the “Tax Collector”), who shall be
      responsible for the collection of the tax from the dealer and
      the administration of the tax.

(Emphasis supplied).

                                    9
    Both the statute and the ordinance are in line with Chapter 212, Florida
Statutes (2019), which applies “to the administration of any tax levied
pursuant” to section 125.0104(2)(a) Fla. Stat. (2019). Section 212.03(2)
states that the “person receiving the rent,” a status distinct from an owner
or lessor who is the ultimate beneficiary of the rental, is required to charge
and remit the TDT:

      The tax provided for herein shall be in addition to the total
      amount of the rental, shall be charged by the lessor or person
      receiving the rent in and by said rental arrangement to the
      lessee or person paying the rental, and shall be due and
      payable at the time of the receipt of such rental payment by
      the lessor or person, as defined in this chapter, who receives
      said rental or payment. The owner, lessor, or person
      receiving the rent shall remit the tax to the department at
      the times and in the manner hereinafter provided for dealers
      to remit taxes under this chapter. The same duties imposed
      by this chapter upon dealers in tangible personal property
      respecting the collection and remission of the tax; the making
      of returns; the keeping of books, records, and accounts; and
      the compliance with the rules and regulations of the
      department in the administration of this chapter shall apply
      to and be binding upon all persons who manage or operate
      hotels, apartment houses, roominghouses, tourist and trailer
      camps, and the rental of condominium units, and to all
      persons who collect or receive such rents on behalf of
      such owner or lessor taxable under this chapter.

(Emphasis supplied).

   For our purposes, the two key words in these enactments are
“consideration” and “receiving.”

   The common definition of “receive” is “to take into one’s possession” 3 or
“to come into possession of.” 4

   As for “consideration,” the ordinances and statutes use the term in
connection with the rental payment for the short-term lease. In this sense,

3  Random House Dictionary of the English Language, The Unabridged Edition
(1967), p. 1198.
4  Merriam-Webster.com,https://www.merriam-
webster.com/dictionary/receive, Definition 1.

                                     10
“consideration” is defined as “RECOMPENSE, PAYMENT,” 5 or “[a] payment
or reward.” 6

   A plain reading of the statutes and the ordinance establishes that (1) a
person other than the owner or lessor may “receive” a rental payment; (2)
a person may receive a rental payment “on behalf of” an owner or lessor of
a rental property and (3) the person who so receives the rent is required to
charge and remit the TDT.

   Finally, Florida Administrative Code Rule 12A-1.061(9)(a) requires that
entities receiving rent on behalf of owners are required to register as
dealers and collect and remit the applicable tax:

      Except as provided in subsection (2), every person that rents,
      leases, lets, or grants a license to others to use any transient
      accommodation is required to register with the Department.
      Agents, representatives, or management companies that
      collect and receive rent as the owner's representative are
      required to register as a dealer and collect and remit the
      applicable tax due on such rentals to the proper taxing
      authority. If the agent, representative, or management
      company has no role in collecting or receiving the rental
      charges or room rates, the person receiving such rent is
      required to register as a dealer and collect and remit the
      applicable tax due on such rentals to the proper taxing
      authority.

(Emphasis supplied).

   The impact of these statutes, ordinances, and rule is crystal clear. The
law focuses on that “magic moment”7 when a person comes into


5  Merriam-Webster.com,https://www.merriam-
webster.com/dictionary/consideration, Definition 6(a).
6  OxfordDictionaries.com,
https://en.oxforddictionaries.com/definition/consideration, Definition 2.
7  In God Bless You, Mr. Rosewater (1965), Kurt Vonnegut describes that “magic
moment” in a legal transaction when a lawyer extracts his fee:

      In every big transaction . . .there is a magic moment during which
      a man has surrendered a treasure, and during which the man who
      is due to receive it has not yet done so. An alert lawyer will make
      that moment his own, possessing the treasure for a magic
      microsecond, taking a little of it, passing it on.

                                      11
possession of a rental payment, which triggers the obligation of that person
to collect the TDT and remit it to the proper taxing authority.

   Both Airbnb and TripAdvisor qualify as agents who “receive rent as the
owner’s representative” within the meaning of Rule 12A-1.061(9)(a). The
companies’ terms of service provide that they will act as payment collection
agents to receive funds from customers.

   Airbnb’s terms of service require property owners to use its payment
processing services. Paragraph 9.1 of Airbnb Payments-Terms of Service
states:

      Each Member collecting payment for services provided via the
      Airbnb Platform . . . hereby appoints Airbnb Payments as the
      Providing Member’s payment collection agent solely for the
      limited purpose of accepting funds from Members purchasing
      such services.

   Another provision in those terms of service describes the legal
relationship and authorizes Airbnb to fulfill the responsibilities imposed
by Florida law:

      In any jurisdiction where Airbnb facilitates Collection and
      Remittance pursuant to the Airbnb Terms . . . , you hereby
      instruct and authorize Airbnb Payments to collect Occupancy
      Taxes from Guests on the Host’s behalf at the time the Listing
      Fees are collected, and to remit such Occupancy Taxes to the
      Tax Authority.

   TripAdvisor’s Terms of Use has similar provisions:

      We will provide Owners with an online payment platform . . .
      giving them the ability to accept online payments from
      Travelers. You hereby appoint Us as your limited payment
      collection agent solely for the purpose of accepting funds from
      Travelers on your behalf.

   To avoid the plain language of the statutes, ordinance, and rule,
appellees engage in the type of interpretive mischief that a textual
approach seeks to avoid. They argue that Alachua County v. Expedia, Inc.,
175 So. 3d 730 (Fla. 2015), compels a different result, but that case did
not consider the issue that is the focus of this dissent. Appellees rewrite
the applicable statutes to conform to their argument. “Under fundamental
principles of separation of powers, courts cannot judicially alter the

                                    12
wording of statutes where the Legislature clearly has not done so.” Fla.
Dep’t of Revenue v. Fla. Mun. Power Agency, 789 So. 2d 320, 324 (Fla.
2001). Appellees contend that the legislation here should be narrowly
applied, a stratagem that allows a court to tinker with the plain language
of a statute to achieve a desired result, a refocusing that is properly left to
the legislative body.

   Avoiding the obvious application of the statutes and ordinances, the
majority resorts to a classic piece of interpretive legerdemain. The majority
has come up with absurd applications of the statute as a rationale for not
applying the legislation to situations at which the enactments were
obviously directed. Yes, funds from appellees’ rentals may come to reside
for a time with banks and credit card companies, but banks and credit
card companies are not parties to the underlying rental transactions;
rather they facilitate those transactions. Even quoting Justice Scalia as a
kind of magic incantation cannot legitimize this novel approach to
statutory interpretation.

    I concur with the result in that portion of the majority opinion holding
that appellees themselves are not subject to taxation under the TDT
statute. The basis of my concurrence is that section 125.0104(3)(a)(1)
applies to “every person who rents, leases, or lets for consideration any
living quarters or accommodations.” This language cannot properly be
expanded to apply to every person “who engages in the business of renting,
leasing, letting, or granting a license to use any living quarters or sleeping
or housekeeping accommodations,” which is the language of section
212.03(1)(a), Florida Statutes (2019). For this reason, I agree with the
majority that appellees were not exercising a taxable privilege so as to be
subject to taxation under the TDT statute.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      13